           Case 1:18-cr-00098-ELH Document 73 Filed 04/21/21 Page 1 of 10

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


 UNITED STATES OF AMERICA

                 v.                                   CASE NO: ELH-18-098

 FERNANDO CRISTANCHO,

               Defendant.


                      GOVERNMENT'S OMNIBUS MOTION IN LIMINE

       For the reasons set forth below, the United States respectfully moves this Court for an

Order (A) prohibiting the defendant Fernando Cristancho, his counsel, and any defense witnesses

from asking any question, introducing any evidence, or making any statement regarding the

following improper, inadmissible, and/or overly prejudicial matters while the jury is present:

       1. Plea negotiations;

       2. Motive of the government;

       3. Consent of the minor victims;

       4. References to potential penalties, including any mandatory minimums or maximum
          sentences;

and (B):

       5. Admit the child pornography that the defendant produced and was in his possession
          into evidence and to publish those images to the jury in a way that they are not viewable
          to members of the public who attend the trial; and

       6. Rule that the trade inscriptions affixed to the defendant’s computer and electronic
          media are self-authenticating and admissible at trial.

       In support, the government states:

       1.      Plea Negotiations

       This Court should act to preclude the defendant and his counsel from, while the jury is

present, introducing any evidence, making any statement, or asking any questions regarding the
                                                2
         Case 1:18-cr-00098-ELH Document 73 Filed 04/21/21 Page 2 of 10



occurrence and/or substance of any plea negotiations that may or may not have taken place, as

such matters would be highly prejudicial and are not proper concerns for the jury. See FED. R.

EVID. 401, 402 and 403; See also generally FED. R. EVID. 410.

       2.      Purported Motive of the Government

       This Court should preclude the defendant, his counsel, and all defense witnesses from using

testimony, remarks, tangible evidence, exhibits, questions, or arguments which relate, either

directly or indirectly, to any alleged motive of the United States in bringing this prosecution, other

than the enforcement of federal statutes.

       In Count One, the defendant has been charged with the coercion and enticement of a minor

boy to engage in illicit sex acts, the victim being a parishioner at the church where the defendant

was a priest. The defendant is also charged with production of child pornography of 4 additional

victims, ranging in age from 6 months to 11 years. All of the defendant’s offenses involve the

sexual abuse and exploitation of minors.

       Out of an abundance of caution, the government makes this motion to preclude a defense

argument of discriminatory or selective prosecution as a result of the defendant’s status as a

Catholic priest. The defendant and/or his counsel’s opinions regarding why defendant has been

charged would be irrelevant to the jury’s consideration of the whether the defendant committed

these crimes. To support a claim of selective or discriminatory prosecution, a defendant bears the

burden of establishing unconstitutional discrimination in the administration of a penal statute. See

United States v. Oaks, 527 F.2d 937, 940 (9th Cir. 1975). In order to establish a prima facie case

of selective prosecution, a defendant must show both (1) “that others similarly situated have not

been prosecuted," and (2) "that the prosecution is based on an impermissible motive," i.e.,

discriminatory purpose or intent. United States v. Bourgeois, 964 F.2d. 935, 938 (9th Cir. 1992)



                                                  3
         Case 1:18-cr-00098-ELH Document 73 Filed 04/21/21 Page 3 of 10



(citing United States v. Wayte, 710 F.2d 1385 (9th Cir. 1983)), aff'd 470 U.S. 598 (1985). Selective

prosecution claims are evaluated according to ordinary equal protection standards. See Bourgeois,

964 F.2d at 938.

       The defendant cannot point to, nor is there any evidence to suggest, any improper reason

or motive for bringing the present charges. Any mention of any alleged impermissible motive (i.e.

a political agenda or race-based discrimination) would be not only speculative and frivolous, but

also wholly irrelevant to whether or not the defendant is guilty of coercing and enticing a minor

and engaging in the sexual exploitation of minor victims. Indeed, any mention of motive or

discriminatory purpose would serve no function other than to mislead and confuse the jury, as well

as waste this Court’s time. Lastly, if such evidence is heard by the jury, the damage to the United

States’ case would be irreparable such that a motion to strike or cautionary instructions would be

inadequate.

       3.      Consent of the Minor Victims

       The defendant is charged in Count One of the Superseding Indictment with Coercion and

Enticement, in violation of 18 U.S.C. 2422(b), and in Counts Two through Seven with Production

of Child Pornography, in violation of 18 U.S.C. 2251(a). The victim in Count One, Minor Victim

1, was 12 during the year when the abuse occurred. The victims in Counts Two through Seven,

Minor Victim 2, Minor Victim 3, Minor Victim 4, and Minor Victim 5, were between 3 months

11 years when the production of child pornography occurred. Because the victims were all minors

at the time of the charged offenses, their “consent,” as well as the consent of any parent or guardian,

is irrelevant and cannot be a defense to the charges. See United States v. Blank, No. CRIM. WDQ-

14-10448, 2015 WL 4041408, at *15 (D. Md. June 30, 2015), aff'd, 659 F. App'x 727 (4th Cir.

2016), citing United States v. Ballinger, No. 10–CR–30095 DRH, 2011 WL 797379, at *1 (S.D.Ill.



                                                  4
            Case 1:18-cr-00098-ELH Document 73 Filed 04/21/21 Page 4 of 10



Feb. 28, 2011) (rejecting consent evidence); United States v. Rogers, 587 F.3d 816, 820 (7th Cir.

2009) (“Minors lack the capacity to consent, and so sexual contact with a minor is always “without

consent.” (quoting Doe v. Smith, 470 F.3d 331, 345 (7th Cir. 2006)). Therefore, the Government

respectfully requests that this Court prohibit the defendant from arguing, attempting to argue,

introducing, or attempting to introduce evidence.

       4.       References to Potential Penalties, Including any Mandatory Minimums or
                Maximum Sentences

       The government next moves to preclude evidence or argument regarding potential

punishment, including any reference to the fact that there is a mandatory minimum term of

incarceration for Counts One through Seven.

       Such evidence and argument are irrelevant to the issue of a defendant’s guilt or

innocence. “It has long been the law that it is inappropriate for a jury to consider or be informed

of the consequences of their verdict.” United States v. Frank, 956 F.2d 872, 879 (9th Cir. 1991);

Shannon v. United States, 512 U.S. 573, 579 (1994) (providing jurors with information regarding

the potential sentence “invites them to ponder matters that are not within their province, distracts

them from their fact finding responsibilities, and creates a strong possibility of confusion”). So

too here.

       Furthermore, such an argument amounts to a call for jury nullification, which is

impermissible under Fourth Circuit law. United States v. Muse, 83 F.3d 672, 677 (4th Cir. 1996)

(defense counsel is “not entitled to urge the jury” to exercise its jury nullification power). In

United States v. Summers, 630 F’Appx. 189, 192 (4th Cir. 2015) (unpublished), the Fourth Circuit

held that a district court properly excluded as impermissible appeals to jury nullification statements

from a defense counsel’s closing argument that the “case was a civil, rather than a criminal, matter”

and that the case involved “a family matter that should have been handled in a civil suit.”

                                                  5
         Case 1:18-cr-00098-ELH Document 73 Filed 04/21/21 Page 5 of 10



Similarly, in this case, any appeals to the jury’s sense of sympathy by discussing the potential

penalties involved would bear no logical relation to the law or evidence at play; it would be a mere,

bald appeal to jury nullification that is improper under the Fourth Circuit’s case law. Id.

       In this case, it would be improper for the defendant to discuss/mention the penalties,

including any mandatory minimums or maximum sentences. Any such arguments are clearly

improper efforts to appeal to the jury’s sympathy. The Court should preclude such comment or

argument at trial.

       5.      Admitting and Showing Child Pornography

       This Court should also act to allow the United States to publish the images of child

pornography to the jury in a manner that ensures that they are not viewable by the public. Because

the defendant's criminal activity involves, inter alia, producing images of child pornography and

the defendant was found to be in possession of child pornography depicting the victims underlying

the charges against him, such evidence is highly probative, not overly prejudicial, and should be

admitted and published to the jury. But, because the children depicted in those images are

revictimized every time an image depicting their abuse is viewed, this Court should allow the

United States to display the child pornography in a way that it is not viewable by members of the

public who chose to attend the trial.

       6.      Trade Inscriptions are Self-Authenticating

       The government respectfully moves for a pre-trial ruling from the Court that the

manufacturing labels/trade inscriptions on the electronic devices containing the charged images

and videos are self-authenticating and are admissible pursuant to Federal Rule of Evidence 902(7)

and are not inadmissible hearsay. During the trial of this case, the United States will seek to admit

several items of computer and electronic media, including a SanDisk Micro SD card, S/N



                                                 6
         Case 1:18-cr-00098-ELH Document 73 Filed 04/21/21 Page 6 of 10



3041DGPSQ17Y, that was made in China; a Walgreens SD card, S/N BE0829213508D, that was

made in China; and an iPhone 6s Al688, IMEI 355769073028319, that was made in China

(together, “the devices”). Each of the devices was seized from the defendant’s residence and has

a label or trade inscription indicating that it was manufactured in a foreign country. The defendant

used the devices, among others, to store the pornography that he produced. The devices contained,

among other things, images and videos of 4 minor victims engaged in sexually explicit conduct,

and form the basis of Counts Two through Seven of the Superseding Indictment. The defendant

has been provided with notice and information regarding these items in discovery.

       As part of the proof of the elements of 18 U.S.C. § 2251 (Counts Two through Seven),

the government may prove, among other things, that the visual depictions “had been produced

using materials that had been mailed, shipped, and transported in interstate and foreign

commerce by any means, including by computer.” Similarly, the possession of child

pornography charges under 18 U.S.C. § 2252A(a)(5)(B) require the similar interstate and foreign

commerce proof.

       To avoid the expense of calling several out-of-state witnesses from the manufacturers of

these items and further to streamline the presentation of evidence at trial, the United States will

seek to offer this evidence pursuant to F.R.E. 902(7) and F.R.E. 807.

               a) The Inscriptions Are Self-Authenticating Under Rule 902(7).

       First, the inscriptions are sufficiently trustworthy to be self-authenticating and fall

squarely within Federal Rule of Evidence 902(7). Ordinarily, evidence must be authenticated by

extrinsic evidence as a condition precedent to it being admitted. Fed. R. Evid. 901(a). However,

Federal Rule of Evidence 902 identifies “items of evidence [that] are self-authenticating; they

require no extrinsic evidence of authenticity in order to be admitted.” See, e.g., Lorraine v.



                                                  7
         Case 1:18-cr-00098-ELH Document 73 Filed 04/21/21 Page 7 of 10



Markel Am. Ins. Co., 21 F.R.D. 534, 551-52 (D. Md. 2007). Of the twelve methods, one

category of self-authenticating evidence covers “Trade Inscriptions and the Like.” Fed. R. Evid.

902(7). This refers to “[a]n inscription, sign, tag, or label purporting to have been affixed in the

course of business and indicating origin, ownership, or control.” Id.

       The exception for origin inscriptions at Fed. R. Evid. 902(7) has been recognized and

applied in child pornography cases to admit evidence that materials used to “produce” depictions

of sexually explicit conduct were manufactured in another state or country. See, e.g., United

States v. Foley, 740 F.3d 1079, 1084 (7th Cir. 2014) (foreign-made hard drives); United States v.

Schene, 543 F.3d 627, 639 (10th Cir. 2008) (same); United States v. Ramos, 685 F.3d 120, 133

(2d Cir. 2012) (foreign-made laptop and hard drive); United States v. Poulin, 631 F.3d 17, 2223

(1st Cir. 2011) (foreign-made cameras and DVDs); United States v. Fox, 357 F. App’x 64, 66

(9th Cir. 2009) (summary order) (foreign-made cameras); United States v. Guagliardo, 278 F.3d

868, 871 (9th Cir. 2002) (foreign-made computer disks).

       Of course, Rule 902(7) has been applied more broadly and to other types of goods and

inscriptions: Documents, see Alexander v. CareSource, 576 F.3d 551, 561 (6th Cir. 2009)

(holding that a document marked with a trade inscription indicating the source of origin of the

document was self-authenticated under 902(7)); business letters and emails, see Lorraine v.

Markel Am. Ins. Co., 21 F.R.D. at 551-52 (holding business emails containing identifying marks

of company are self-authenticated), Olson v. J.J. Marshall & Assoc., No. 5:08–CV–284–KKC,

2009 WL 3347420, 4 (E.D. Ky. Oct. 13, 2009) (holding letters containing business’s letterhead

were self-authenticating), and Reitz v. City of Mt. Juliet, No. 08–cv–0728, 2009 WL 5170200, at

*5 (M.D. Tenn. Dec. 18, 2009) (holding letters written on company’s letterhead were self-

authenticating); firearms, see United States v. Alvarez, 972 F.2d 1000, 1004 (9th Cir. 1992),



                                                  8
          Case 1:18-cr-00098-ELH Document 73 Filed 04/21/21 Page 8 of 10



overruled on other grounds by Kawashima v. Mukasey, 530 F.3d 1111, 1116 (9th Cir. 2008)

(holding a manufacturer’s inscription on a firearm was not subject to the hearsay rule and

properly admitted as evidence that it had been manufactured in Spain); markings on the opening

frames of a news broadcast, see L.A. News Serv. v. CBS Broad., Inc., 305 F.3d 924, 936 (9th Cir.

2002) (holding that identifying slate that appeared on opening frames of videotape of news

footage was self-authenticating under 902(7)); tapes, see Fenton v. Sterling Plumbing Grp. Inc.,

21 F.3d 1113, 3 (9th Cir. 1994) (holding tapes that carry company’s logo were self-

authenticating); and computers, see ACCO Brands, Inc. v. PC Guardian Anti- Theft Prods., 592

F. Supp. 2d 1208, 1219 (N.D. Cal. 2008) (holding label on computers was self-authenticating

under Rule 902(7) because label was inscribed with manufacturer’s trade name for that make of

computer).

        Further, in an example from another district court in the Fourth Circuit, in United States

v. Scott, 13 Cr. 164 RGD, 2014WL2808802 (E.D. Va. June 20, 2014), the district court dealt

with the exact issue presented here in a conspiracy to produce child pornography, production of

child pornography, and receipt of child pornography case. The prosecution moved in limine to

admit the trade inscriptions of three electronic devices—two cellular telephones and one memory

card—showing that they were manufactured outside the Commonwealth of Virginia. The court

granted the motion, finding that the trade inscriptions were self-authenticating and not hearsay.

Id. at 3-4.

        Here, assuming that a proper foundation is laid by the government as to the connection of

the electronic devices to the charges in the Superseding Indictment, the labels/trade inscriptions

are relevant as to the child pornography counts because the elements require, in part, proof of

“interstate or foreign commerce by any means, including by computer.” Accordingly, absent a



                                                 9
         Case 1:18-cr-00098-ELH Document 73 Filed 04/21/21 Page 9 of 10



stipulation, to prove the interstate commerce element at trial, the government would have to

subpoena representatives from the various manufacturers of the devices at considerable expense.

And all of this this effort would only be to elicit testimony from the representative that they did

not manufacture the device at issue in the State of Maryland.

               b) The Inscriptions Are Not Inadmissible Hearsay.

       Hearsay is an out-of-court statement offered into evidence to prove the truth of the matter

asserted in the statement . Fed. R. Evid. 801(c). A statement, in turn, is defined as “a person’s

oral assertion, written assertion, or nonverbal conduct, if the person intended it as an assertion.”

Fed. R. Evid. 801(a). As a general rule, hearsay is not admissible, Fed. R. Evid. 802, although

there are numerous exceptions that allow for the admission of certain types of hearsay, see Fed.

R. Evid. 803-807. As analyzed by the court in Lorraine v. Markel Am. Ins. Co., “cases involving

electronic evidence often raise the issue of whether electronic writings constitute ‘statements’

under Rule 801(a).” 21 F.R.D. at 564. “Where the writings are non-assertive, or not made by a

‘person,’ courts have held that they do not constitute hearsay, as they are not ‘statements.’” Id.

       In Scott, the court considered (and relied alternatively on) two lines of authority that have

approved admission of inscriptions—one line that finds such inscriptions are not hearsay at all,

and another that relies on the residual exception to the hearsay rules. 2014 WL 2808802, at *3-4.

       This Court should take the same approach here. Whether considered “circumstantial

evidence” as a “mechanical trace” and therefore not hearsay under the first theory, or as

allowable hearsay under the second theory pursuant to F.R.E. 807 (because the inscriptions to be

introduced here all meet the F.R.E. 807 criteria for the same reasons as set forth in Scott), this

Court should admit the origin inscriptions on the devices identified above as evidence to meet

the interstate nexus element for the charged crimes.



                                                 10
        Case 1:18-cr-00098-ELH Document 73 Filed 04/21/21 Page 10 of 10



                                         CONCLUSION

       For the foregoing reasons, this Court should grant the Government’s Motion in Limine to

exclude references, argument, or defenses related to items (1) through (4), above, and allowing the

United States to admit the child pornography in a way to avoid the public’s view, and rule that

trade inscriptions are self-authenticating and admissible.

                                                      Respectfully submitted,

                                                      Jonathan K. Lenzner
                                                      Acting United States Attorney


                                                 By: ___________________________
                                                     Paul E. Budlow
                                                     Assistant United States Attorney




                                                11
